Opinion by
Wingard, Associate Justice.
This is a suit at law, in which the plaintiff in error, who was-defendant below, seeks to reverse a judgment of the District Court, and secure a new trial.
The substantial error complained of is overruling the motion of plaintiff in error for a new trial, upon causes in said motion alleged.
Juries are the exclusive judges of the facts adduced in evidence before them at the trial; and while Judges before whom a cause is tried would sometimes return a different verdict from that found by .the jury, were it their province to do so, it is no abuse of discretion in all such cases to refuse a new trial.
As early as 1855, this Court held that nothing but an abuse of discretion on the part of the Court, or a great preponderance of evidence against the verdict, will' cause this Court to interfere (Gove v. Moses, 1st W. Ty. Rep. 9) ; and the principle of this decision has since been adhered to. (Ibid, 544, 570, 588; 5th Nev. 415.)
The record in this case discloses a conflict of evidence, and wo cannot say that the Court erred in refusing a new trial. The affidavit purporting to set up after-discovered evidence affords no grounds for a new trial.
Let the judgment of the Court below be affirmed.
We concur: Roger S. Greene, Chief Justice.
George Turner, Associate Justice.